Opinion by
Mollison, J.
From the testimony it appeared that as the result of a difference of opinion, the importer elected to advance the entered value of part of the two importations involved, in accordance with the figures suggested by the appraiser, but decided to make a test case as to the remainder of the items involved. Appeals for reappraisement were filed, but it was later found that the manufacturer in Italy would not supply the information needed to prosecute the appeals, and they were subsequently abandoned. Upon the entire record it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.